DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purpose of this examination, the claimed vertical force unit of “pounds” will be interpreted as pound-force (lbf).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2004/0057782 A1) in view of Das et al. (US 2018/0050419 A1) and Bozzi et al. “Intermetallic compounds in Al 6016/IF-steel friction stir spot welds”
Regarding claim 16, Okamoto teaches:
A method for joining of an aluminum piece [Al member (2); 0023 and figures 3-4] to steel piece [steel member (3)] comprising: 
engaging a steel surface of a steel piece with an aluminum surface of an aluminum piece, [see figure (3)] wherein the steel surface defines a dovetail groove pit (4)] in the steel piece, and the aluminum piece defines a thickness [see figure 3]; and 
[FSW with probe (4); 0029], the friction stir welding comprising: 
plunging the tool with through the thickness of the aluminum piece to a depth greater than the thickness of the aluminum piece to enter the dovetail groove of the steel piece [insertion of the probe (1) is stopped before pin (1b) contacts the bottom of pit (4)], the tool comprising a tip [pin (1b)] extending from a shoulder [shoulder (1a)]; 
heating both the steel and the aluminum of the pieces to a temperature between from about 300°C to about 600°C to plasticize and flow at least some of the aluminum of the aluminum piece into the dovetail groove of the steel piece [470°C; 0045-0047]; 
Okamoto does not teach:
plunging the tool with a vertical force from about 1,000 pounds to about 25,000 pounds;
the tip engaging the steel piece during the friction stir welding to generate a higher temperature at the tip than is generated at the shoulder
where the tip engages the steel piece, forming intermetallic features within the dovetail groove of the steel piece and between the aluminum and the steel pieces; and 
traversing the friction stir welding tool at a rate between 10 mm/min to 200 mm/min; and rotating the tool at an rpm from between about 10 rpm to about 1000 rpm.
Das teaches FSW Al plate (110) to steel plate (120) with tool (10), wherein the pin (20) penetrates through the Al plate into the steel plate distance (160) to form a intermetallic layer 
Bozzi teaches friction stir welding Al to steel wherein an intermetallic compounds (IMC) layer seems necessary to improve the weld strength, but if the layer is too thick, cracks initiate, and propagate easily through the hard IMC tangles; abstract and conclusion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Okamoto intermetallic forming method and engage the tip of the FSW tool with the bottom of the pit in the steel piece in order to improve the weld strength as taught by Bozzi.  In doing so, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the parameters taught by Okamoto in order to form the desired intermetallic layer thickness.  
Okamoto and the claims differ in that Okamoto does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Okamoto overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as shoulder/tip temperature, material temperature, etc.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 22, Okamoto teaches:
wherein the tip of the tool defines a convex surface [see figure 4].
Regarding claim 23, Okamoto does not teach:
wherein the tip of the tool defines one or more of scrolls or stepped spirals.
Das teaches pin (20) of FSW tool (10) has threads (27) and domed tip (30); 0039-0040 and figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Das tool or incorporate the threads into the Okamoto tool in order to increase the stirring of the weld material or because it is a known tool/option, minus any unexpected results.  
Regarding claims 24 and 25, these claims are addressed in the rejection of claim 16:
wherein the intermetallic features have a thickness from 100 nm to 2.2 um, and 
engaging the tip with the steel piece at the base of the dovetail.
Regarding claim 26, Okamoto does not teach:
engaging the tip with the steel piece at the walls of the dovetail.
However, since it has been shown that the presence of intermetallics in the weld interface is desirable it would have been obvious to one of ordinary skill in the art before the .  
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS J GAMINO/Examiner, Art Unit 1735     

/ERIN B SAAD/Primary Examiner, Art Unit 1735